Citation Nr: 1546138	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-16 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected degenerative joint disease of the left knee.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative joint disease of the left knee.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee (except for a period when a temporary total rating was in effect).


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 1988. 

These matters come before the Board of Veterans' Appeals  (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the October 2012 decision, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected left knee disability due to surgical or other treatment requiring convalescence, effective from July 12, 2012 through October 31, 2012.  A 10 percent rating was resumed from November 1, 2012.

As the Veteran was granted a total rating from July 12, 2012 through October 31, 2012, the rating for the service-connected left knee disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a back disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back disability was originally denied in an October 2010 rating decision on the basis that there was no evidence that the disability was related to service or a service-connected disability; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. 
2.  Evidence received more than one year since the October 2010 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, the absence of which was the basis of the previous denial.

3.  Degenerative joint disease of the left knee has been manifested by pain and tenderness; knee flexion has been to 110 degrees with pain at 100 degrees and knee extension has been to 3 degrees with pain at 10 degrees, with no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no ankylosis, cartilage dislocation, symptoms of cartilage removal other than pain and limitation of motion, tibia or fibula impairment, or genu recurvatum.

4.  There was slight instability of the left knee prior to July 12, 2012, but the knee has been stable during the entire period since November 1, 2012.


CONCLUSIONS OF LAW

1.  The RO's October 2010 decision that denied the claim of service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The evidence received since the October 2010 decision is new and material and sufficient to reopen the claim of service connection for a back disability. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5258-5263 (2015).

4.  The criteria for a separate initial 10 percent rating for left knee instability, prior to July 12, 2012, are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5257 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the Board's favorable decision in reopening the claim of service connection for a back disability, the claim is substantiated and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim for an increased rating for the service-connected left knee disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in April 2012, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for degenerative joint disease of the left knee.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was also notified as to how disability ratings and effective dates are assigned.

The Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The April 2012 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The April 2012 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.
The April 2012 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records pertinent to the claim for an increased rating for the service-connected left knee disability.  In addition, the Veteran was afforded a VA examination to assess the severity of his service-connected left knee disability, and this examination is adequate for rating purposes.   

In an October 1997 notice of disagreement, the Veteran reported that he had applied for Social Security Administration (SSA) disability and supplemental security income (SSI) benefits.  There are currently no SSA records in the file.  Nevertheless, any of the SSA records identified by the Veteran would not be relevant to the issue of entitlement to an increased rating for the service-connected left knee disability because they would pre-date the claim period with respect to that issue.  Hence, they need not be obtained prior to adjudication of the increased rating issue.

Analysis

I. Petition to Reopen

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence that was not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a back disability in an October 2010 rating decision on the basis that there was no evidence that the disability was related to service or a service-connected disability.  Specifically, this decision explained that the Veteran's service treatment records were negative for any back disabilities or injuries while on active duty.  A VA examination included an opinion that the degenerative changes of the lumbar spine were not likely ("less likely than not") secondary to the service-connected left knee disability.  Overall, the evidence did not show that degenerative changes of the lumbar spine were related to the service-connected degenerative joint disease of the left knee and there was no evidence of this disability during service.

The Veteran was notified of the RO's October 2010 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the October 2010 decision became final.  See 38 U.S.C.A. 
§ 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the October 2010 denial includes examination reports from Deuk Spine Institute dated in November 2013.  These treatment records include reports of back pain since the 1980s/for 25 years.  Hence, the new evidence alludes to a possible continuity of back symptomatology in the years since service.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current back disability which may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a back disability is reopened. 

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's degenerative joint disease of the left knee is rated under 38 C.F.R. § 4.71a, DCs 5010-5261.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the Veteran's left knee disability has been partially described as traumatic arthritis (DC 5010), which has been rated on the basis of limitation of knee extension under DC 5261. 

Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of knee flexion is rated as follows: a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of knee extension is rated as follows: a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Knee impairment with recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel has held that separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

In this case, the Veteran's April 2012 claim (VA Form 21-4138) and medical records dated from April to July 2012 include reports of left knee pain, ongoing instability "for many years," and a limp caused by the left knee disability.  In July 2012, the Veteran underwent a left knee anterior cruciate ligament reconstruction with hamstring autograft and chondroplasty, trochlea.  Examinations revealed laxity with anterior drawer test, positive Lachman, and a positive pivot shift.  There was no effusion and no endpoint with Lachman maneuver and there was full range of knee motion during a June 2012 examination with R.S. Sedaros, M.D.  An MRI of the left knee revealed a complete tear of the anterior cruciate ligament, a focal degenerative tear free margin of the medial meniscus, and moderate degenerative changes.  Diagnoses of left knee instability, a left knee anterior cruciate ligament tear, and chondromalacia, trochlea and medial femoral condyle were provided.

Medical records dated from October 2012 to March 2014 reveal that the Veteran reportedly did not experience any left knee instability following the July 2012 surgery.  An examination by Dr. Sedaros in January 2013 revealed that the Veteran had flexion contracture of approximately 5 degrees and that he walked with a slightly bent knee and terminal extension.  There was a stable Lachman and good range of motion.  X-rays and an MRI revealed a minimal joint effusion and evidence of prior cruciate ligament injury, but the anterior cruciate ligament graft was intact, there was no evidence of a tear, and no acute osseous abnormality.

The Veteran reported during a January 2014 VA examination that he experienced left knee pain and limitation of extension.  He took medications to treat his knee symptoms and they were partially effective without side effects.  Flare ups of knee symptoms occurred when using stairs, during weather changes, and with increased walking.  These flare ups occurred at least once a week for several hours at a time and were relieved with rest and medications.

The ranges of left knee motion were recorded as flexion to 110 degrees with pain at 100 degrees and extension to 3 degrees with pain at 10 degrees.  These ranges of knee motion remained the same following 3 repetitions of motion and there was no additional limitation in the range of motion of the knee and lower leg following repetitive use testing.  There was functional impairment of the knee in terms of less movement than normal, pain on movement, and swelling and there was tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength associated with knee flexion and extension was normal (5/5) and all knee joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation, there were no shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment, and the Veteran had not experienced any meniscal conditions or surgical procedures for a meniscal condition.  

An anterior cruciate ligament repair was performed in 2012, but the Veteran had not undergone any total knee joint replacement.  The residuals of the anterior cruciate ligament repair included knee pain and limitation of knee extension.  There were scars associated with the left knee disability, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  The knee was tender to palpation, but there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran constantly used a knee brace, but it was only partially effective.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  Imaging studies of the left knee revealed degenerative or traumatic arthritis, but there was no X-ray evidence of patellar subluxation.  The Veteran was diagnosed as having left knee degenerative joint disease, status post anterior cruciate ligament repair.  This disability impacted his ability to work because he was unable to run, kneel, squat, or climb stairs.  Although he was limited in his physical activities, his knee disability did not preclude limited duty or sedentary employment.

The physician who conducted the January 2014 examination explained that the left knee range of motion values were unchanged from baseline following repetitive use testing and there was no pain, fatigue, weakness, or incoordination.  Also, it would only be with resort to mere speculation to report the additional limitation of knee motion due to pain during a flare up because the Veteran was not experiencing a flare up at the time of the examination.

The evidence indicates that there is a left knee disability with pain, tenderness, instability, and limitation of knee motion.  During the January 2014 examination, the Veteran was able to perform left knee flexion to 110 degrees and extension to 3 degrees.  There was pain at 100 degrees of flexion and 10 degrees of extension.  Flare ups were also reported.

The examiner who conducted the January 2014 examination specifically indicated that there were no additional limitations due to repetitive use, pain, fatigue, weakness, or incoordination and the only functional impairments noted during the examination were less movement than normal, pain on movement, and swelling.  The knee pain was noted at 100 degrees of flexion and 10 degrees of extension.  Limitation of knee flexion to 100 degrees is contemplated by a noncompensable rating under DC 5261 and limitation of knee extension to 10 degrees is contemplated by a 10 percent rating under DC 5261.  

Moreover, the examiner specified that it would only be with resort to mere speculation to report the additional limitation of knee motion due to pain during a flare up because the Veteran was not experiencing a flare up at the time of the examination.  The Veteran is certainly competent to report the symptoms of his knee disability (including flare ups of knee symptoms).  There is nothing to explicitly contradict such reports of flare ups and the Veteran's reports are otherwise consistent with the evidence of record.  Hence, his reports of flare ups are deemed to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Regardless of the competent and credible reports of flare ups and despite the fact that there is evidence of knee pain during the claim period (including during the January 2014 examination), the preponderance of the evidence nonetheless supports the conclusion that the Veteran's left knee symptoms most closely approximate the criteria for a 10 percent rating under DC 5261 and that a separate compensable rating under DC 5260 is not warranted.  The flare-ups have not been so severe, frequent and/or prolonged to warrant a higher rating.  

Even considering pain, flare ups, and other functional factors, the Veteran's knee symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee flexion to 45 degrees or limitation of knee extension to 15 degrees - the requirements for a 10 percent rating for limitation of knee flexion under DC 5260 and a 20 percent rating for limitation of knee extension under DC 5261.  Hence, a separate compensable rating for limitation of knee flexion under DC 5260 and a rating in excess of 10 percent on the basis of limitation of knee extension under DC 5261 is not warranted.  Therefore, a rating in excess of 10 percent for degenerative joint disease of the left knee on the basis of limitation of knee motion is not warranted at any time during the claim period (except for the period when the temporary total rating was in effect).  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5260-5261.

As for knee instability, the evidence dated prior to July 12, 2012 reflects that the Veteran reported ongoing instability "for many years" and clinical examinations revealed objective evidence of knee laxity with anterior drawer test, positive Lachman, and a positive pivot shift.  In light of the Veteran's general report of instability and the clinical findings of instability, a separate initial 10 percent rating for slight left knee instability is warranted during the entire claim period prior to July 12, 2012.  There is no evidence during this period to indicate moderate knee instability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5257.

With respect to the period since November 1, 2012, the Veteran reported during the January 2014 VA examination that he constantly used a knee brace.  Nevertheless, he also reported during this period that he no longer experienced any left knee instability and all knee stability tests were normal (including such testing conducted during the January 2014 examination).  In light of the absence of any lay or clinical evidence of knee stability since November 1, 2012, a separate compensable rating for left knee instability is not warranted at any time since that date.

Additionally, the Veteran is not entitled to a rating under DCs 5258, or 5262-5263 as there is no evidence of locking of the knee, tibia or fibula impairment, or genu recurvatum at any time during the claim period.  Regarding DC 5256, ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  As noted above, examination by Dr. Sedaros in January 2013 revealed that the Veteran had flexion contracture of approximately 5 degrees and that he walked with a slightly bent knee and terminal extension.  However, this finding was not shown on any other occasion of record, to include the more recent January 2014 VA examination.  In any event, the Board finds that the definition of ankylosis and the rating criteria, which are based on specific angles of fixation, rule out treating a transient inability to move the joint, such as demonstrated in January 2013, as ankylosis.  See 38 C.F.R. § 4.71a, DC 5256.  

It is unclear whether there was any semilunar cartilage removal during the July 2012 knee surgery.  Regardless, a rating under DC 5259 is not warranted at any time during the claim period because the January 2014 examination report indicates that the only residuals of the July 2012 surgery are knee pain and limitation of knee extension.  The Veteran is already receiving a 10 percent disability rating under DCs 5010-5261 due to limitation of knee extension, and knee pain is contemplated by this 10 percent rating.  Therefore, separate ratings under DCs 5010-5261 and 5259 would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

There is evidence of scarring associated with the service-connected left knee disability.  To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be unstable or painful (DC 7804); or have some other disabling effect (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2015).

In this case, the left knee scarring does not involve the head, face, or neck and there is no evidence that such scarring is deep, nonlinear, affects an area of at least 6 square inches, is unstable or painful, or has any other disabling effects.  Hence, a separate compensable rating for left knee scarring is not warranted at any time during the claim period.  Id. 

III. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).
If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's left knee disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his knee symptoms of pain, tenderness, limitation of motion, and instability are all contemplated by DCs 5003, 5010, 5257, 5260, and 5261 in that these diagnostic codes provide ratings for knee instability and ratings based upon the extent to which all of the reported knee symptoms cause overall limitation of motion and function of the knee.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

IV. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Although the Veteran was prevented from working for a certain period due to his left knee surgery and his left knee symptoms may impact his ability to perform certain occupational tasks, he has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

As new and material evidence has been received, the claim of service connection for a back disability is reopened, and the appeal is granted to this extent only.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to a separate initial 10 percent rating for left knee instability, prior to July 12, 2012, is granted.


REMAND

The Veteran contends that he has current back and right knee disabilities which are related to his service-connected left knee disability.  VA examinations were conducted in August 2010 and August 2012 and he was diagnosed as having degenerative changes of the lumbar spine, status post surgical fusion, retrolisthesis of L1 on L2 and L2 on L3, degenerative disc disease of the lumbar spine, partial medial meniscectomy of the right knee, and debridement of the patellofemoral joint of the right knee.

The physician assistant who conducted the August 2010 examination opined that the Veteran's back disability was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of his service-connected left knee disability.  She reasoned that the Veteran had a long history of knee problems, with the first injury being prior to service in 1970 when he was racing motorcycles.  He had no complaints of back pain until approximately 10 years after he left service.  Also, he was able to pass his "PRT" while on active duty.

The nurse practitioner who conducted the August 2012 examinations opined that the Veteran's right knee and back disabilities were not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of the service-connected left knee disability.  With respect to the right knee, she reasoned that there was an acute right knee injury in April 2012, but no documented medical evidence of a chronic disability of the right knee prior to that acute injury.  Also, X-rays were negative for osteoarthritis.

As for the claimed back disability, the examiner explained that the Veteran had reported during the August 2010 examination that his back problems began in 1998.  He separated from service in 1988 with no complaint of any back disability and had no chronic back disability for at least 10 years after service.

In October 2012, the examiner who conducted the August 2012 examinations further specified that if the Veteran's back disability was related to his left knee disability, he would have had problems prior to 10 years after service.

The August 2010 and August and October 2012 opinions are all insufficient because although they indicate that the Veteran's claimed back and right knee disabilities were not caused by his service-connected left knee disability, the accompanying rationales essentially explain why the current back and right knee disabilities are not directly related to service.

Additionally, the opinions only address whether the Veteran's current back and right knee disabilities were caused by his service-connected left knee disability. However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2015).

Moreover, the Veteran reported in an October 1997 notice of disagreement that he had applied for SSA disability/SSI benefits.  The records related to the SSA's determination have not yet been associated with the file and may be relevant.

In addition, the Veteran reported during the October 2010 VA back examination that he underwent back surgery at Cape Canaveral Hospital.  There are no treatment records from this facility in the file.  The Veteran submitted records of treatment for his back disability from Dr. Shenoy dated from November 2008 to April 2012.  These treatment records indicate that he had received additional treatment from that physician prior to November 2008 and since April 2012.  Also, an April 2012 examination report from Dr. El-Kommos reflects that he had performed a spinal fusion on the Veteran many years in the past.  There are no records associated with this treatment in the file.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability/SSI benefits, including any medical records relied on to make the decision(s).

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a back disability and a right knee disability. 

The Veteran shall specifically be asked to complete authorizations for VA to obtain all records of his treatment for a back disability and a right knee disability from Cape Canaveral Hospital (see the report of the October 2010 VA back examination), from Dr. Shenoy dated prior to November 2008 and from April 2012 through the present (see Dr. Shenoy's treatment records dated from November 2008 to April 2012), from Dr. El- Kommos dated prior to April 2012 and from January 2013 through the present (see the April 2012 examination report from Dr. El-Kommos), and from any other sufficiently identified private treatment provider. 

3.  Obtain and associate with the file all updated VA treatment records, to specifically include:
(a)  all records from the VA Medical Center in Orlando, Florida/VA outpatient clinic in Viera, Florida dated from May 2012 through the present; and
(b)  all records from any other sufficiently identified VA facility.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.
 
For any current back disability identified (i.e., any back disability diagnosed since April 2012), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current back disability was caused (in whole or in part) by the service-connected degenerative joint disease of the left knee?

(c)  Is it at least as likely as not (50 percent probability or more) that the current back disability was aggravated (made chronically worse) by the service-connected degenerative joint disease of the left knee?

If any current back disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on any back disabilities diagnosed since April 2012 and the Veteran's reports of back symptoms since the 1980s.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.
 
For any current right knee disability identified (i.e., any right knee disability diagnosed since April 2012), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current right knee disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the right knee crepitus identified in the Veteran's May 1988 Medical Board report, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current right knee disability was caused (in whole or in part) by the service-connected degenerative joint disease of the left knee?

(c)  Is it at least as likely as not (50 percent probability or more) that the current right knee disability was aggravated (made chronically worse) by the service-connected degenerative joint disease of the left knee?

If any current right knee disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on any right knee disabilities diagnosed since April 2012 and the evidence of right knee crepitus in the Veteran's May 1988 Medical Board report.  Also, although the Veteran reported right knee problems prior to service on a July 1984 report of medical history form, he is presumed sound at service entrance in October 1962.

A complete rationale shall be given for all opinions and conclusions expressed.

6.  After completion of the above development, if a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


